Name: Commission Regulation (EC) NoÃ 127/2007 of 9 February 2007 amending Council Regulation (EC) NoÃ 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: political framework;  international trade;  technology and technical regulations;  trade policy;  Europe;  coal and mining industries
 Date Published: nan

 13.2.2007 EN Official Journal of the European Union L 41/3 COMMISSION REGULATION (EC) No 127/2007 of 9 February 2007 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Article 19 thereof, Whereas: (1) Article 19 of Regulation (EC) No 2368/2002 provides for a list of Community authorities to be maintained by the Commission in Annex III. (2) Romania has designated a Community authority and has informed the Commission thereof. The Commission concluded that sufficient evidence was provided that this authority can reliably, timely, effectively and adequately fulfil the tasks required by Chapters II, III and V of Regulation (EC) No 2368/2002. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee designated in Article 22 of Regulation (EC) No 2368/2002. (4) Annex III should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2007. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. Regulation as last amended by Commission Regulation (EC) No 2026/2006 (OJ L 384, 29.12.2006, p. 85). ANNEX ANNEX III List of Member States competent authorities and their tasks as referred to in Articles 2 and 19 BELGIUM Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Dienst Vergunningen/Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes et Ã ©nergie, Service licence ItaliÃ «lei 124, bus 71 B-2000 Antwerpen Tel. (32-3) 206 94 70 Fax (32-3) 206 94 90 E-mail: kpcs-belgiumdiamonds@economie.fgov.be In Belgium the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: The Diamond Office, Hovenierstraat 22 B-2018 Antwerpen CZECH REPUBLIC In the Czech Republic the controls of imports and exports of rough diamonds required by Regulation 2368/2002 and the customs treatment will only be done at: GenerÃ ¡lnÃ ­ Ã editelstvÃ ­ cel BudÃ jovickÃ ¡ 7 CZ-140 96 Praha 4 Ã eskÃ ¡ republika Tel.: (420) 261 33 38 41, (420) 261 33 38 59, mob. tel.: (420) 737 21 37 93 Fax: (420) 261 33 38 70 E-mail: diamond@cs.mfcr.cz GERMANY In Germany the controls of imports and exports of rough diamonds required by Regulation 2368/2002, including the issuing of Community certificates, will only be done at the following authority: Hauptzollamt Koblenz Zollamt Idar-Oberstein Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Tel. (49-6781) 56 27-0 Fax (49-6781) 56 27-19 E-mail: zaio@hzako.bfinv.de For the purpose of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of this Regulation, concerning in particular reporting obligations to the Commission, the following authority shall act as competent German authority: Oberfinanzdirektion Koblenz Zoll- und Verbrauchsteuerabteilung Vorort AuÃ enwirtschaftsrecht Postfach 10 07 64 D-67407 Neustadt/WeinstraÃ e Tel.: (49-6321) 89 43 49 Fax: (49-6321) 89 48 50 E-mail: poststelle@zabir.bfinv.de ROMANIA Autoritatea NaÃ ionalÃ  pentru ProtecÃ ia Consumatorilor DirecÃ ia Metale PreÃ ioase Ãi Pietre PreÃ ioase Strada Georges Clemenceau Nr. 5, sectorul 1 BucureÃti, RomÃ ¢nia, Cod poÃtal 010295 Tel. (40-21) 3184635 / 3129890 / 3121275 Fax (40-21) 3184635 / 3143462 www.anpc.ro UNITED KINGDOM Government Diamond Office Global Business Group Room W 3.111.B Foreign and Commonwealth Office King Charles Street London SW1A 2AH Tel. (44-207) 008 6903 Fax (44-207) 008 3905 GDO@gtnet.gov.uk